DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4, 10, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haro et al. (US Publication Number 2013/0337830 A1). 
Regarding claim 1, Haro teaches a system for constructing a spatial zone, the system comprising: at least one computer hardware processor; at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor (Haro: Para. 0088; computer system is programmed to detect points of interest or events based on geotagged data), cause the at least one computer hardware processor to perform: obtaining point-of-interest data indicating a label and a location for each of one or more points of interest in a plurality of points of interest (Haro: Para. 0083; one or more communications are initially selected based on the location seeds as determined above and processed by one or more social network monitoring and analysis tools to determine POI); determining, using the point-of-interest data, commute times among at least some of the plurality of points of interest, wherein a first commute time between two points of interest of the at least some of the plurality of points of interest indicates an estimated amount of time for commuting between the two points of interest for a particular mode of transportation (Haro: Para. 0048; configure the data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device).
Haro doesn’t explicitly teach clustering, using the commute times and labels indicated by the point-of-interest data, the plurality of points of interest into a set of point-of-interest clusters, wherein substantially all points of interest in each cluster in the set have a common label. 
However, Haro is deemed to disclose an equivalent teaching. Haro uses the location information emitted by the mobile device to identify a geographical region, and search within that geographical region for user generated content of POIs (Haro: Para. 0031). The system sets a search radius with based on the location and queries for content information of POIs based at least on the search radius (Haro: Para. 0068). Haro organizes the POIs for navigational help using route, speed calculation, distance and travel time (Haro: Para. 0048). Haro's travel time calculation to locate POIs within the search radius is a clustering of POIs due to commute time.  Haro discloses that around dinner time the system may infer that the location seed may be associated with a food-related POI (Haro: Para. 0034). Haro's search for food-related POIs around dinner time is search of food-labeled POIs.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have all the points of interest within a commuting time to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031).
In the following limitation, Haro teaches determining a set of spatial zones corresponding to the set of point-of-interest clusters by identifying a spatial boundary for each cluster in the set of point-of-interest clusters (Haro: Para. 0079; the size or boundary of the region and the minimum period of time are two parameters associated with determining the stay point).
claim 2, Haro teaches the system of claim 1, wherein the particular mode of transportation is one of walking, running, driving, riding a bicycle, and taking public transportation (Haro: Para. 0029; driving and walking).
Regarding claim 3, Haro teaches the system of claim 1, wherein the location includes one or more of global positioning satellite (GPS) location, a latitude coordinate, and a longitude coordinate (Haro: Para. 0043, 0045, 0055; one or more portions of the POI or event data may be matched with respective map or geographic records via position or GPS data associations).
Regarding claim 4, Haro teaches the system of claim 1, wherein the clustering uses one of a k-means clustering algorithm, a hierarchical clustering algorithm, a distribution-based clustering algorithm, and a density-based clustering algorithm (Haro: Para. 0060, 0079; clustering algorithm e.g., a density-based method).
Regarding claim 10, Haro doesn’t explicitly teach wherein determining the first commute time comprises calculating a distance between the two points of interest, multiplying the distance with an average transportation time for the particular mode of transportation to determine the first commute time. 
However, Haro is deemed to disclose an equivalent teaching. Haro uses the location information emitted by the mobile device to identify a geographical region, and search within that geographical region for user generated content of POIs (Haro: Para. 0031). The system sets a search radius with based on the location and queries for content information of POIs based at least on the search radius (Haro: Para. 0068). Haro organizes the POIs for navigational help using route, speed calculation, distance and travel time (Haro: Para. 0048). Haro's travel time calculation to locate POIs within 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have calculated the distance between two POIs multiplied by the average transportation time to determine the commuting time so that the all the points of interest within a commuting time search radius to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031, 0068).
Regarding claim 13, Haro teaches the system of claim 1, wherein the spatial boundary is a minimum envelope that includes all points of interest within the respective spatial zone (Haro: Para. 0068; determines at least one search radius with respect to the one or more locations).
Regarding claim 17, Haro teaches a method for constructing a spatial zone, comprising: using at least one computer hardware processor to perform: obtaining point-of-interest data indicating a label and a location for each of one or more points of interest in a plurality of points of interest (Haro: Para. 0083; one or more communications are initially selected based on the location seeds as determined above and processed by one or more social network monitoring and analysis tools to determine POI); determining, using the point-of-interest data, commute times among at least some of the plurality of points of interest, wherein a first commute time between two points of interest of the at least some of the plurality of points of interest indicates an estimated amount of time for commuting between the two points of interest for a particular mode of transportation (Haro: Para. 0048; configure the data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device).
Haro doesn’t explicitly teach clustering, using the commute times and labels indicated by the point-of-interest data, the plurality of points of interest into a set of point-of-interest clusters, wherein substantially all points of interest in each cluster in the set have a common label.
However, Haro is deemed to disclose an equivalent teaching. Haro uses the location information emitted by the mobile device to identify a geographical region, and search within that geographical region for user generated content of POIs (Haro: Para. 0031). The system sets a search radius with based on the location and queries for content information of POIs based at least on the search radius (Haro: Para. 0068). Haro organizes the POIs for navigational help using route, speed calculation, distance and travel time (Haro: Para. 0048). Haro's travel time calculation to locate POIs within the search radius is a clustering of POIs due to commute time.  Haro discloses that around dinner time the system may infer that the location seed may be associated with a food-related POI (Haro: Para. 0034). Haro's search for food-related POIs around dinner time is search of food-labeled POIs.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have all the points of interest within a commuting time to have a 
In the following limitations, Haro teaches determining a set of spatial zones corresponding to the set of point-of-interest clusters by identifying a spatial boundary for each cluster in the set of point-of-interest clusters (Haro: Para. 0079; the size or boundary of the region and the minimum period of time are two parameters associated with determining the stay point).
Regarding claim 18, Haro teaches at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining point-of-interest data indicating a label and a location for each of one or more points of interest in a plurality of points of interest (Haro: Para. 0083; one or more communications are initially selected based on the location seeds as determined above and processed by one or more social network monitoring and analysis tools to determine POI); determining, using the point-of-interest data, commute times among at least some of the plurality of points of interest, wherein a first commute time between two points of interest of the at least some of the plurality of points of interest indicates an estimated amount of time for commuting between the two points of interest for a particular mode of transportation (Haro: Para. 0048; configure the data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device).
clustering, using the commute times and labels indicated by the point-of-interest data, the plurality of points of interest into a set of point-of-interest clusters, wherein substantially all points of interest in each cluster in the set have a common label. 
However, Haro is deemed to disclose an equivalent teaching. Haro uses the location information emitted by the mobile device to identify a geographical region, and search within that geographical region for user generated content of POIs (Haro: Para. 0031). The system sets a search radius with based on the location and queries for content information of POIs based at least on the search radius (Haro: Para. 0068). Haro organizes the POIs for navigational help using route, speed calculation, distance and travel time (Haro: Para. 0048). Haro's travel time calculation to locate POIs within the search radius is a clustering of POIs due to commute time.  Haro discloses that around dinner time the system may infer that the location seed may be associated with a food-related POI (Haro: Para. 0034). Haro's search for food-related POIs around dinner time is search of food-labeled POIs.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have all the points of interest within a commuting time to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031).
In the following limitation, Haro teaches determining a set of spatial zones corresponding to the set of point-of-interest clusters by identifying a spatial boundary for each cluster in the set of point-of-interest clusters (Haro: Para. 0079; the size or .

Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haro et al. (US Publication Number 2013/0337830 A1) in view of Tatzgern et al. (US Publication Number 2015/0262428). 
Regarding claim 5, Haro doesn’t explicitly teach wherein obtaining the point-of-interest data comprises receiving metadata for a respective point of interest, and applying one or more business rules to the received metadata to determine the label for the respective point of interest.
 However Tatzgern, in the same field of endeavor, teaches wherein obtaining the point-of-interest data comprises receiving metadata for a respective point of interest, and applying one or more business rules to the received metadata to determine the label for the respective point of interest (Tatzgern: Para. 0050, 0051; a semantic similarity or a percent of matching tags or metadata information for given POIs; POIs may also be grouped according to different semantic categories).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tatzgern’s POI metadata and grouping (Tatzgern: Para. 0050-0051) into Haro’s header, payload, and trailer information about each POI (Haro: Para. 0041) so that the all the points of interest within a commuting time search radius to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031, 0068).
claim 6, Haro doesn’t explicitly teach wherein obtaining the point-of-interest data comprises receiving metadata for a respective point of interest, parsing, using natural language processing, the metadata, and determining the label for the respective point of interest based on the parsed metadata.
However Tatzgern, in the same field of endeavor, teaches wherein obtaining the point-of-interest data comprises receiving metadata for a respective point of interest, parsing, using natural language processing, the metadata, and determining the label for the respective point of interest based on the parsed metadata (Tatzgern: Para. 0050, 0051; a semantic similarity or a percent of matching tags or metadata information for given POIs; POIs may also be grouped according to different semantic categories).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tatzgern’s POI metadata and grouping (Tatzgern: Para. 0050-0051) into Haro’s header, payload, and trailer information about each POI (Haro: Para. 0041) so that the all the points of interest within a commuting time search radius to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031, 0068).
Regarding claim 16, Haro doesn’t explicitly teach wherein the determined set of spatial zones are input into a machine learning model to predict one or more spatial zones suitable for a real estate company. 
However Tatzgern, in the same field of endeavor, teaches wherein the determined set of spatial zones are input into a machine learning model to predict one or more spatial zones suitable for a real estate company. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tatzgern’s different categories used for restaurants, entertainment, retail, and professional (Tatzgern: Para. 0050) into Haro’s cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031, 0068) in order to create a cluster suitable for a real estate company.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haro et al. (US Publication Number 2013/0337830 A1) in view of Vainas et al (US Publication Number 2018/0246877 A1). 
Regarding claim 7, Haro teaches the system of claim 1, wherein obtaining the point-of-interest data comprises generating a topic model based on a corpus of text relating to the plurality of points of interest (Haro: Para. 0062; initial parsing of the communications by the parsing module 309 is based on a linguistic analysis of the data), determining a topic within the topic model, wherein the topic includes a grouping of one or more words relating to the plurality of points of interest (Haro: Para. 0062; parsing module collates the content information containing references to POIs or events), identifying a portion of the corpus of text relating to the respective point of interest (Haro: Para. 0001, 0062; parsing module collates the content information containing references to POIs or events; providing users with current information about points of interest).
Haro doesn’t explicitly teach constructing, based on the portion of the corpus of text, a bag of words representing word frequency within the portion of the corpus of text, normalizing the bag of words with respect to a number of occurrences in the corpus of text relating to the respective point of interest, assigning the topic as a label for the respective point of interest based on the topic being represented above a specified threshold in the normalized bag of words.
However Vainas, in the same field of endeavor, teaches constructing, based on the portion of the corpus of text, a bag of words representing word frequency within the portion of the corpus of text (Vainas: Para. 0039, 0041, 0053; vector space may comprise a statistical measurement of terms/term clusters in the NL sample and how often such terms/term clusters appear next to or within another distance of other terms/term clusters in the NL sample), normalizing the bag of words with respect to a number of occurrences in the corpus of text relating to the respective point of interest (Vainas: Para. 0042; parts of speech organized as a verbal predicate, also referred to , assigning the topic as a label for the respective point of interest based on the topic being represented above a specified threshold in the normalized bag of words (Vainas: Para. 0039, 0043, 0053; trained topic model may be a statistical model of "topics" that occur in a collection; vector space may comprise a statistical measurement of terms/term clusters in the NL sample and how often such terms/term clusters appear next to or within another distance of other terms/term clusters in the NL sample).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Vainas’s clustering of terms using natural language (Vainas: Para. 0039) into Haro’s common label of food-related POIs (Haro: Para. 0031, 0068) in order to label the POI based on the topic being represented by the corpus of text.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haro et al. (US Publication Number 2013/0337830 A1) in view of Jones et al (US Publication Number 2015/0116360 A1). 
Regarding claim 8, Haro doesn’t explicitly teach wherein obtaining the point-of-interest data comprises determining the label for a respective point of interest based on a visual representation of the respective point of interest.
However Jones, in the same field of endeavor, teaches wherein obtaining the point-of-interest data comprises determining the label for a respective point of interest based on a visual representation of the respective point of interest (Jones: Para. 0028; 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Jones’s photographs of the POI (Jones: Para. 0028) into Haro’s food-related POI search (Haro: Para. 0031, 0068) to provide a visual image of the POI in order to anticipate the needs of the user.
Regarding claim 9, Haro doesn’t explicitly teach wherein the visual representation includes one or more of exterior photography, interior photography, logo design, and website design.
However Jones, in the same field of endeavor, teaches wherein the visual representation includes one or more of exterior photography, interior photography, logo design, and website design (Jones: Para. 0028; filtered set of photographs to determine spatial relationships between the photograph locations of the filtered set of photographs and the POI).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Jones’s photographs of the POI (Jones: Para. 0028) into Haro’s food-related POI search (Haro: Para. 0031, 0068) to provide a visual image of the POI in order to anticipate the needs of the user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haro et al. (US Publication Number 2013/0337830 A1) in view of Jones et al (US Publication Number 2015/0116360 A1) and in further view of Balloga (US Publication Number 2013/0046461). 
claim 11, Haro and Jones don’t explicitly teach wherein the calculation of the distance is based on Vincenty's formula.
However Balloga, in the same field of endeavor, teaches wherein the calculation of the distance is based on Vincenty's formula (Balloga: Para. 0102; find the arc length between the current user position and the POI; Vincenty's Inverse Method).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Balloga’s calculated distance between the current user position and the POI (Balloga: Para. 0102) into Jones’s photographs of the POI (Jones: Para. 0028) and Haro’s food-related POI search (Haro: Para. 0031, 0068) to provide a visual image of the POI in order to anticipate the needs of the user.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haro et al. (US Publication Number 2013/0337830 A1) in view of Laurenzo et al (US Publication Number 2011/0145228 A1) and in further view of Best (US Publication Number 2012/0200411 A1). 
Regarding claim 12, Haro doesn’t explicitly teach wherein determining the set of spatial zones comprises including a buffer to one or more edges of the spatial boundary.
However Laurenzo, in the same field of endeavor, teaches wherein determining the set of spatial zones comprises including a buffer to one or more edges of the spatial boundary (Laurenzo: Para. 0049, 0072; the buffer region may be extend a predetermined distance from the quadrant).

In the following limitation, Haro and Laurenzo don’t explicitly teach wherein a width of the buffer is determined such that a point in the spatial boundary is at most a specified threshold time from a point of interest within the spatial boundary.
However Best, in the same field of endeavor, teaches wherein a width of the buffer is determined such that a point in the spatial boundary is at most a specified threshold time from a point of interest within the spatial boundary.
The buffer width is time based on a POI so that the subscriber will receive the broadcast and not enter the region. The warning width is a time dependent threshold around a point of interest (Best: Para. 0066).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Best’s time threshold (Best: Para. 0066) for Laurenzo’s buffer region around the cluster’s boundary (Laurenzo: Para. 0049) so that the all the points of interest within a commuting time search radius to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031, 0068).
 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haro et al. (US Publication Number 2013/0337830 A1) in view of Laurenzo et al (US Publication Number 2011/0145228 A1), Best (US Publication Number 2012/0200411 A1), and in further view of Sander et al. (US Publication Number 2005/0151733 A1).
Regarding claim 14, Haro, Laurenzo and Best don’t explicitly teach wherein the minimum envelope that includes all points of interest within the respective spatial zone is a concave hull of all points of interest within the respective spatial zone.
However Sander, in the same field of endeavor, teaches wherein the minimum envelope that includes all points of interest within the respective spatial zone is a concave hull of all points of interest within the respective spatial zone (Sander: Para. 0092; multiple, arbitrarily shaped charts packed together into a grid; irregular boundaries to form arbitrary shapes such as concave or convex polygons).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Best’s time threshold (Best: Para. 0066) for Laurenzo’s buffer region around the cluster’s boundary (Laurenzo: Para. 0049) using Sander’s concave hull (Sander: Para. 0092) so that the all the points of interest within a commuting time search radius to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031, 0068).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haro et al. (US Publication Number 2013/0337830 A1) in view of Sartipi et al (US Publication . 
Regarding claim 15, Haro doesn’t explicitly teach determining a time-based clustering threshold for a maximum time to commute from an arbitrary point within a spatial zone to another arbitrary point within the spatial zone.
However Sartipi, in the same field of endeavor, teaches determining a time-based clustering threshold for a maximum time to commute from an arbitrary point within a spatial zone to another arbitrary point within the spatial zone (Sartipi: Para. 0057, 0068; search parameter data can optionally comprise given ETA data, for example "5 minutes", indicating that only entities within a given ETA are to be provided in search results).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Sartipi’s search criteria of the POI being within a given ETA (Sartipi: Para. 0057, 0068) into Haro’s search radius (Haro: Para. 0068) so that the all the points of interest within a commuting time search radius to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031, 0068).
	In the following limitation, Haro and Sartipi don’t explicitly teach wherein clustering the plurality of points of interest includes clustering, using the commute times, labels indicated by the point-of-interest data, and the time-based clustering threshold, the plurality of points of interest into the set of point-of-interest clusters.
However Tatzgern, in the same field of endeavor, teaches wherein clustering the plurality of points of interest includes clustering, using the commute times, labels indicated by the point-of-interest data, and the time-based clustering threshold, the plurality of points of interest into the set of point-of-interest clusters (Tatzgern: Para. 0050, 0051; hierarchical k-means clustering; a travel time to a particular POI; POIs may also be grouped according to different semantic categories).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tatzgern’s POI metadata and grouping (Tatzgern: Para. 0050-0051) into Sartipi’s search criteria of the POI being within a given ETA (Sartipi: Para. 0057, 0068) and Haro’s search radius (Haro: Para. 0068) so that the all the points of interest within a commuting time search radius to have a common label in order to create a cluster of only food-related POI near dinner time in order to anticipate the needs of the user (Haro: Para. 0031, 0068).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krumm et al. US Publication Number 2010/0023259 A1 teaches points of interest from users map annotations.
Kandekar et al. US Publication Number 2012/0063427 A1 teaches predefined buffer around POI regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663   

/ADAM D TISSOT/Primary Examiner, Art Unit 3663